Citation Nr: 0723597	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for detrusor sphincter 
dyssynergia (claimed as a bladder and kidney condition) on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.

In March 2007, the veteran provided testimony at a Travel 
Board hearing held before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed a kidney disorder and a 
bladder disorder secondary to his service-connected 
prostatitis with left varicocele after a TUIP procedure in 
September 2004.  

The record shows that the veteran is service-connected for 
chronic prostatitis with left varicocele, effective August 
18, 1989.  Unfortunately, the Board needs additional 
development before it can adjudicate this claim.

While VA administered numerous examinations of the veteran's 
prostatitis as well as his kidney and bladder disorders, none 
of them clearly determined whether his service-connected 
condition caused his kidney and bladder problems.  In 
addition, any future examination should take into account the 
veteran's strong family history of renal disease, clearly 
noted in the record.

At his March 2007 hearing, the veteran's representative also 
requested a new medical examination to determine the etiology 
of his kidney and bladder disorders.

Service medical records make no reference to any complaints, 
diagnosis, or treatment for a bladder or a kidney disorder.  
There is no basis to grant this claim on a direct basis.

The post-service medical record provides conflicting or 
indeterminate causes for the veteran's kidney and bladder 
disorders.  For example, an April 2004 medical record notes a 
diagnosis of slight cortical loss and irregularity of the 
lower pole of the left kidney, probably due to scarring 
secondary to chronic pyelonephritis.  This medical record 
also notes that the right kidney is normal in size measuring 
11.5 centimeters in length but the left kidney is slightly 
smaller than normal in size, measuring 9.5 centimeters in 
length.  The examiner found no renal calculus or 
hydronephrosis bilaterally.  The examination also indicated 
an unremarkable urinary bladder and a slightly prominent 
prostate.

A June 2004 medical record notes that based on studies in 
March 2004, the evidence showed that the veteran's 
progressive renal insufficiency is not due to bladder outlet 
obstruction as he consistently empties his bladder, which 
rules out any obstruction.

At a urology examination in September 2004, a VA physician 
diagnosed the veteran with a hypocontractile bladder.  The 
examiner opined that "given his significant voiding 
dysfunction and incomplete bladder emptying, it would seem 
that the cause of his renal insufficiency is post renal."  

In a November 2004 medical record, VA administered a 
bilateral kidney ultrasound.  The examiner noted that the 
veteran's chronic kidney disease is most likely related to 
his obstructive uropathy.  The examiner's assessment included 
a long standing history of abnormal kidney sizes "probably 
due to renal artery stenosis."  The record also reveals that 
the veteran had a cardiac catheter with renal runoff which 
contradicts a diagnosis of renal artery stenosis.  A VA 
physician indicated no evidence of hydronephrosis or stones 
and the bladder was unremarkable.  Hence, the VA physician 
obtained conflicting evidence concerning the etiology of his 
kidney disorder.

After an urethrocystogram in January 2005, the examiner noted 
no evidence of urethral reflux and hydronephrosis.  The 
examiner also indicated that "I feel quite wrong in my last 
assessment that his renal insufficiency is post obstructive 
uropathy.  It's confusing that he can void spontaneously 
today, but on our 2 UD (urethral dilations) attempts he could 
not void after bladder infusion."  

A March 2005 medical record compared its findings to previous 
renal studies in January 2003 and November 2004.  The 
examiner's assessment found chronic kidney disease, stage II 
stable, etiology indeterminate with prior negative RAS by 
cardiac catherization.  

A March 2006 medical report also indicated a clinical history 
consistent with hypocontractile bladder with symptoms stable 
and unchanged.  

A urology note in March 2007 indicated a normal sonographic 
appearance of both kidneys with an unremarkable urinary 
bladder that was negative for prostatic enlargement.

Hence, the medical record never determined the cause of the 
veteran's kidney and bladder disorders with any medical 
certainty.  VA must provide the veteran with a new medical 
examination to determine the etiology of these disorders.

Accordingly, the case is REMANDED for the following action:

1.   The RO should arrange for the VA 
examiner to review his claims file, 
preferably a urologist if available (or 
other appropriate specialist), to 
determine whether the veteran's kidney 
disorder and bladder disorder are 
secondary to his service-connected 
prostatitis with left varicocele.  
Based on a review of the claims file, 
including the veteran's service medical 
records, the examiner is requested to 
provide an opinion for each of the 
following questions:  

(a) Whether it is at least as likely as 
not that the veteran's kidney disorder 
is etiologically related to the 
veteran's service-connected prostatitis 
condition?; 

(b) Whether it is at least as likely as 
not that the veteran's bladder disorder 
is etiologically related to the 
veteran's service-connected prostatitis 
condition?; 

(c) If the veteran's chronic kidney 
disease (if any) constitutes a 
congenital or developmental defect, 
state whether it is at least as likely 
as not that any current kidney disorder 
is the result of disease or injury 
superimposed on his service-connection 
prostatitis in service.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.
    
2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

3.  When the additional development 
requested is complete, the RO should 
review the case on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case, and afford a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



